DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 04/22/2022.
Claims 1-7, 10-23 are pending and are examined in this office action. 
No claims has been amended since last office action, Non Final Rejection, dated 01/27/2022. 
No new claim has been added and no claim has been canceled.

	Response to Arguments	
Applicant's arguments filed on 04/22/2022, have been fully considered but they are not persuasive.

Applicant’s Argument:
	Applicant argues in substance “According to Jiang, "the UE 20 transmits ACK or NACK indicating whether downlink data set to the PDSCH has been decoded normally or not in UL." Jiang, 10065. "[I]n the case3  where a threshold is set to 2, the number of NACK transmission times reaches the threshold when the UE 20 transmits NACK to the eNB 30 as a decoding result in the subframe B." Id. "[W]hen the number of NACK transmission times reaches a threshold or exceeds a threshold, the UE transmits a trigger to the eNB 30." Jiang, 0097. "Specifically, the trigger signal is used for the UE 20 to notify the eNB 30 of the condition related to the number of NACK transmission times." Id. "Further, the eNB 30 may set the changed scheduling information regarding the UE 20 to the PDCCH in the subframe that follows the subframe B." Jiang, 0067. 
Applicant notes that, despite that Jiang states "the eNB 30 may set the changed 
scheduling information regarding the UE 20 to the PDCCH" and the Patent Office interprets such "changed scheduling information" as "variance," Jiang provides no indication or suggestion that the "changed scheduling information" is determined "based on at least two values of the transmission parameter which resulted in the at least two negative decoding feedbacks." In this regard, Applicant respectfully maintains Jiang fails to explicitly teach "computing a variance based on at least two values of the transmission parameter which resulted in the at least two negative decoding feedbacks" and "determining another value for the transmission parameter based on the variance, which other value of the transmission parameter is for an upcoming data transmission to the second network node." Hence, Applicant respectfully requests withdrawal of the rejection of claim.”

Examiner’s Response:
	The examiner respectfully disagrees. The claims merely recites, “receiving, from the second network node, at least two negative decoding feedbacks corresponding to at least two of  the plurality of data transmissions, respectively; computing a variance based on at least two values of the transmission parameter which resulted in the at least two negative decoding feedbacks.’ Without any further detail. 

As per JIANG’s Fig. 10,  first network node or eNB30 receives two NACKs feed back from second network node or UE200 as shown in Fig. 10; “First, the eNB 30 transmits downlink data by using the subframe allocated to the UE 20 (S51). Next, the UE 20 transmits, to the eNB 30, ACK or NACK indicating whether the downlink data transmitted in Step S51 has been decoded normally or not (S52)”: [0099];  Also paragraphs , 0048, 0056, describes that eNB30 counts that it receives  at least 2 NACKs  from UE20.  Based on the those NACK values, aforesaid eNB changes scheduling information for UE20: [0065]-[0067].  Based on at least two NACK value or  NACKs threshold value 2, aforesaid eNB30 update uplink radio resource/ scheduling value for UE20 (0097]. 

	Regarding claims 10, 17:  the applicant alleges that this claim is allowable since this claim has similar limitation as independent claim 1. The examiner respectfully disagrees in view of the above explanation of independent claim 1, thus the rejection is deemed proper.

	Regarding all dependent claims: the applicant alleges that all dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. Thus the rejection is deemed proper.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, 17 are rejected under 35 U.S.C. 102 either “(a)(1)” or “(a)(2)” or both as being anticipated by JIANG et al. (US 20180279350 A1; hereinafter as “JIANG”, which has a Foreign Application Priority Filling Date, September 30,2015).)

Regarding claims 1, JIANG teaches a method performed by a first network node (Fig. 10: eNB30) for determining a value for a transmission parameter, the first network node is operable in a communication network (Fig. 10: wireless communication: [0025], [0097]-[0099]) the method comprising: 

    PNG
    media_image1.png
    787
    529
    media_image1.png
    Greyscale

- performing a plurality of data transmissions to a second network node (Fig. UE20) in the communication network, wherein each data transmission is performed with a value of the transmission parameter (See fig. 1: DL Data S51, DL Data S53 in Fig. 10: [0099]; DL has transmission value as shown in Fig. 4: [0064], “A UE can receive downlink data by decoding downlink data transmitted in a scheduled subframe, for example. Subframe scheduling information [==transmission parameter] is set to the PDCCH: [0003]),
 - - receiving, from the second network node, at least two negative decoding feedbacks corresponding to at least two of  the plurality of data transmissions, respectively (see fig. eNB receives S52 NACK and S54, two NACKs from UE20: [0099], NACK corresponsive to DL transmission parameter: [0064]; “A UE can receive downlink data by decoding downlink data transmitted in a scheduled subframe, for example. Subframe scheduling information [==transmission parameter] is set to the PDCCH: [0003, NACK value is 2: [0048]; ”..NACK indicating whether downlink data set to the PDSCH has been decoded normally or not in UL (Up Link). For example, in the case where a threshold is set to 2, the number of NACK transmission times reaches the threshold when the UE 20 transmits NACK to the eNB 30 as a decoding result in the subframe B”.: [0065]), 
- computing a variance based on at least two values of the transmission parameter which resulted in the at least two negative decoding feedbacks (when eNB receives two NACK from UE, eNB changes [NOTE: variance] scheduling information regarding the UE 20”: [0065]-[0067], a special NACK indicating that the number of NACK transmission times has reached a threshold or exceeded a threshold may be transmitted. Specifically, the trigger signal is used for the UE 20 to notify the eNB 30 of the condition related to the number of NACK transmission times. The radio resource for transmitting the trigger signal (e.g., special NACK) may be notified (or set) to the UE 20 in advance. Alternatively, when the UE 20 acquires the uplink radio resource (i.e., scheduling is done), it may transmit the trigger signal by this radio resource: [0097]).
 	–determining  another value for the transmission parameter based on the variance  which other value of the transmission parameter is for an upcoming data transmission to the second network node (The control unit 32 changes scheduling  [==another value] regarding the UE 20 in accordance with a result of a comparison made between the number of NACKs  [==2 NACKs] and the threshold. Further, the control unit 32 transmits the changed scheduling information through the PDCCH to the UE 20 via the communication unit 31: [0056]).  

Regarding claims 10, 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG in view of ZHANG et al. (US 20160119023 A1; hereinafter as “ZHANG”).

	Regarding claims 2/11/18, JIANG teaches independent claims 1/10/17 as above, but JIANG does not explicitly disclose:  wherein determining the other value for the transmission parameter based on the variance comprises: - determining an offset for a channel quality estimate based on the variance, in which channel the plurality of data transmissions was performed; and - determining the other value for the transmission parameter based on the offset of the channel quality estimate.  

ZHANG, in the same field of endeavor, discloses: wherein determining the other value for the transmission parameter based on the variance comprises: - determining  an offset for a channel quality estimate based on the variance, in which channel the plurality of data transmissions was performed (Based on variance “configured to offset the frequency variances according to the frequency offset determined by the channel estimator”[ 0049]); and – determining  the other value for the transmission parameter based on the offset of the channel quality estimate (and to employ the channel gain information obtained by the channel estimator: [0049]).
  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the method of JIANG in order to provide improving handling of fingers with large delay spread (ZHANG, [0002]). 

Claims 3/12/19  are rejected under 35 U.S.C. 103 as being unpatentable over JIANG, ZHANG and further in view of SHAO et al. (US 20180205517   A1; hereinafter as “SHAO”, using the priority date of continuation of application no. PCT/CN2015/089502 pub. NO. WO/2017/045096 which is attached).

With Respect to dependent claims: 
Regarding claims 3/12/19, the combination of JIANG, ZHANG teaches Claims 2/11/18 as above, The combination does not explicitly disclose:  : wherein determining the offset for the channel quality estimate based on the variance comprises: - determining a Block Error Rate, BLER, target value based on the variance; and – determining the offset for channel quality estimate based on the BLER target value and a plurality of decoding feedbacks.  

SHAO, in the same field of endeavor, discloses: 
Wherein determining the offset for the channel quality estimate based on the variance comprises: - determining a Block Error Rate, BLER, target value based on the variance (determining, by the base station, a frequency offset value of the terminal device on the variance: [0027], [0030]); and – determining the offset for channel quality estimate based on the BLER target value and a plurality of decoding feedbacks (a quantity of HARQ retransmission times of a PUSCH of the terminal device: [0030], [0035).  
  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of SHAO to the system of JIANG, and ZHANG in order to provide uplink information demodulation method, an apparatus and an uplink information demodulation system (SHAO, [0002]).  The motivation would be to improve and enhance capacity of data, improve data transmission efficiency (SHAO, [0007]).

Claims 4-7, 13-16, 20-23  are rejected under 35 U.S.C. 103 as being unpatentable over JIANG, ZHANG, SHAO and further in view of BAI et al. (US 20160261316 A1; hereinafter as “BAI”).

Regarding claims 4/13/20, the combination of JIANG, ZHANG, SHAO teaches claim 3 as above. The combination does not explicitly disclose: wherein determining the BLER target value based on the variance comprises taking the variance as an index to find the BLER target value that corresponds to the variance.

BAI, in the same field of endeavor, discloses: wherein determining the BLER target value based on the variance comprises taking the variance as an index to find the BLER target value that corresponds to the variance (The processor 105 is connected to the transceiver 103 and is configured to estimate the BLER by measuring channel gain H.sub.k 107, where k is a sample index from 1 to K, based on the received signal, measuring a noise variance .sigma..Sup.2 of a channel 109, estimating a per-sample or per-symbol channel quality metric q (H.sub.k, .sigma..sup.2) 111: [0023]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of BAI to the method of JIANG, ZHANG, SHAO in order to estimate a block error rate (BLER) as a function of a dimension reduced channel quality metric (BAI, [0004]-[0005]).  The motivation would be to improve and enhance multiple spatial stream using channel quality metric (BAI, [0002]).


Regarding claims 5/14/21, the combination of JIANG, ZHANG, SHAO, BAI teaches, specifically, BAI discloses: wherein a range of the variance is corresponding to one BLER target value (multiple noise variance 1… k for one BLER estimate value: [0023], [0033]).


Regarding claims 6/15/22, the combination of JIANG, ZHANG, SHAO, BAI teaches, specifically, BAI discloses: wherein the correspondence between the BLER target value and the variance is stored in a table (BLER can be stored in memory: [0052]).  
 

Regarding claims 7/16//23, the combination of JIANG, ZHANG, SHAO teaches claim 3 as above. The combination does not explicitly disclose: wherein determining the BLER target value based on the variance comprises computing the BLER target value, by using a function, based on the variance.


BAI, in the same field of endeavor, discloses:  wherein determining  the BLER target value based on the variance comprises computing the BLER target value, by using a function, based on the variance (BLER is calculated by variance:  [0023],  [0097]).  
 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of BAI to the system of JIANG, ZHANG, SHAO in order to estimate a block error rate (BLER) as a function of a dimension reduced channel quality metric (BAI, [0004]-[0005]).  The motivation would be to improve and enhance multiple spatial stream using channel quality metric (BAI, [0002]).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411            

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411